EXHIBIT 10.1

AMENDED AND RESTATED DIRECTOR DEFERRED STOCK UNIT AWARD TERMS

PROLOGIS, INC 2012

LONG-TERM INCENTIVE PLAN

 

 

Effective as of [DATE] (the “Grant Date”), [NAME] (the “Participant”) has been
granted a Full Value Award under the Prologis, Inc. 2012 Long-Term Incentive
Plan (the “Plan”) in the form of deferred stock units (the “Award”).  The Award
shall be subject to the following terms and conditions (sometimes referred to as
the “Award Terms”).

 

1.Award.  Subject to the Award Terms and the Plan, the Participant is hereby
granted _______ deferred stock units (the "Units").  This Award contains the
right to credits of dividend equivalent units (“Dividend Equivalent Units”) as
described in Section 4.  Each vested Unit and Dividend Equivalent Unit shall be
paid in accordance with Section 5.

2.Definitions.  Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in the
Award Terms.

3.Vesting.  Subject to the Award Terms, the Plan and any other agreement between
Prologis and the Participant, the Units awarded hereunder shall vest in their
entirety on the earlier of (a) the first anniversary of the Grant Date or (b)
the first annual meeting of the stockholders of Prologis that occurs after the
Grant Date (which date shall be referred to as the “Vesting Date”) provided that
the Participant’s Termination Date has not occurred prior to the Vesting
Date.  Notwithstanding the foregoing, if the Participant's Termination Date
occurs by reason of death, Disability or Retirement, any unvested Units shall
vest immediately on the Termination Date and the Termination Date shall be the
“Vesting Date” for purposes of the Award Terms.  All Units which are not vested
on or before the Participant’s Termination Date shall immediately expire and
shall be forfeited upon the Participant’s Termination Date and the Participant
shall have no further rights with respect to such Units.  

4.Dividend Equivalent Payments.  As of each dividend payment date with respect
to Stock, the Participant shall be credited with Dividend Equivalent Units as
follows:

 

(a)

If a Stock dividend is paid or distributed with respect to shares of Stock, then
the Participant will be credited with that number of additional deferred stock
units in the form of Dividend Equivalent Units equal to the product of (i) the
number of shares of Stock paid or distributed in the dividend with respect to a
share of Stock, multiplied by (ii) the number of Units and previously credited
Dividend Equivalent Units outstanding under this Award as of the dividend
payment date.  

 

(b)

If a cash dividend is paid or distributed with respect to a share of Stock, then
the Participant will be credited with that number of additional Stock Units
equal to the product of (i) the number of Units and previously

--------------------------------------------------------------------------------

 

credited Dividend Equivalent Units outstanding under this Award as of the
dividend payment date, multiplied by (ii) the quotient of the amount of the cash
dividend per share of Stock divided by the Fair Market Value of a share of Stock
on the dividend payment date.  

Dividend Equivalent Units will be subject to the same vesting, expiration and
forfeiture terms as apply to the Units to which they relate and will be paid at
the same time and in the same form as the Units to which they relate in
accordance with Section 5.

5.Payment.  Payment of the Units and Dividend Equivalent Units granted hereunder
shall be paid or settled in accordance with the following:

 

(a)

Subject to the Award Terms, the Units and Dividend Equivalent Units granted
hereunder shall be deemed deferred in accordance with the terms of the Prologis,
Inc. Nonqualified Deferred Compensation Plan (or a successor thereto, the
“Deferred Compensation Plan”).  Any Units and Dividend Equivalent Units so
deferred shall be credited to the Participant’s accounts under the Deferred
Compensation Plan as of the Vesting Date in accordance with the terms of the
Deferred Compensation Plan and, following such deferral, payment of all of the
Participant’s rights with respect to such amounts shall be made in accordance
with and shall be subject to the terms of the Deferred Compensation Plan;
provided, however, that unless otherwise elected by the Participant under the
Deferred Compensation Plan, payment with respect to vested Units and
corresponding Dividend Equivalent Units shall be made within 90 days following
the third anniversary of the Grant Date or, if earlier, the Participant’s
Termination Date, and the Participant shall not be permitted to elect the
calendar year of payment.

 

(b)

Notwithstanding the provisions of paragraph (a), if the Vesting Date occurs
pursuant to Section 3 as a result of the Participant’s Termination Date due to
death, Disability or Retirement, the Units and Dividend Equivalent Units shall
not be deferred under the Deferred Compensation Plan and payment with respect to
such Units and corresponding Dividend Equivalent Units shall be made within 60
days following the Participant’s Termination Date.  

6.Units and Dividend Equivalent Units Are Not Stock.  Neither award of Units nor
the corresponding right to Dividend Equivalent Units under the Award Terms
constitutes the award of Stock, and nothing in the Award Terms shall be
construed to give the Participant any rights as a stockholder of Prologis prior
to payment of Units or corresponding Dividend Equivalent Units.

7.Transferability.  This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.

8.Adjustment of Award.  All Units and Dividend Equivalent Units subject to the
Award Terms shall be adjusted by the Committee in accordance with subsection 4.2

2

--------------------------------------------------------------------------------

of the Plan (or a successor provision) to reflect certain corporate transactions
which affect the number, type or value of the Units or Dividend Equivalent
Units.

9.Change in Control.  In the event that, prior to the Vesting Date and prior to
the date on which the Award has otherwise expired or been forfeited (a) the
Participant’s service is terminated by Prologis or the successor to Prologis
other than for Cause within 24 months following a Change in Control or (b) the
Plan is terminated by Prologis or its successor following a Change in Control
without provision for the continuation of the Award, all Units and Dividend
Equivalent Units, to the extent they have not otherwise expired or been
cancelled or forfeited, shall immediately vest and the date of the vesting shall
be the “Vesting Date”.  Any Units and Dividend Equivalent Units that vest
pursuant to this Section 9 shall be paid as soon as practicable following the
Vesting Date but in no event later than March 15 of the year following the year
in which the Vesting Date occurs; provided, however, that if the Units and
Dividend Equivalent Units that vest pursuant to this Section 9 are subject to
section 409A of the Code, payment on account of the vesting shall be permitted
only if the payment is a permitted payment event under section 409A of the Code
and, if the payment on account of vesting is not a permitted payment event under
section 409A, the Units and Dividend Equivalent Units shall vest in accordance
with this Section 9 but payment shall be made in accordance with Section 5 as of
the date payment would otherwise have been made without regard to the vesting of
the Units and Dividend Equivalent Units under this Section 9.  

10.Award Not Contract of Service.  The Award does not constitute a contract of
continued service, and the grant of the Award shall not give the Participant the
right to be retained in the service of Prologis or any Related Company, nor any
right or claim to any benefit under the Plan or the Award Terms, unless such
right or claim has specifically accrued under the terms of the Plan and the
Award Terms.  

11.Administration.  The authority to administer and interpret the Award Terms
shall be vested in the Committee, and the Committee shall have all the powers
with respect to the Award Terms as it has with respect to the Plan.  Any
interpretation of the Award Terms by the Committee and any decision made by it
with respect to the Award Terms is final and binding on all persons.

12.Plan Governs.  The Award Terms shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
Secretary of Prologis.

13.Amendment and Termination.  The Board may at any time amend or terminate the
Plan, provided that, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the Participant’s
Beneficiary) no such amendment or termination may materially adversely affect
the rights of the Participant or Beneficiary awarded hereunder.  Adjustments
pursuant to subsection 4.2 of the Plan (or a successor provision) and amendments
to conform to the requirements or provisions of section 409A of the Code shall
not be subject to the foregoing limitations.  

3

--------------------------------------------------------------------------------

14.Special 409A Provisions.  To the extent that any payments or benefits under
the Award Terms are subject to section 409A of the Code and are paid or provided
on account of the Participant’s termination of service, the determination as to
whether the Participant has had a termination of service (or separation from
service) shall be made in accordance with section 409A of the Code and the
guidance issued thereunder. To the extent applicable, the Award Terms are
intended to conform to the requirements of section 409A of the Code and shall be
interpreted in all respects in accordance with section 409A of the Code.

4